Citation Nr: 9923527	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
ankle injury, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic 
bronchitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1979 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1993 and August 1997 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin, that continued the 10 percent 
evaluation for the residuals of right ankle injury and 
effected the grant of service connection for chronic 
bronchitis, assigning a noncompensable evaluation from 
December 30, 1991, respectively.  A February 1998 RO decision 
assigned a 10 percent evaluation for chronic bronchitis from 
December 30, 1991.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The claims of entitlement to increased ratings for 
residuals of right ankle injury and chronic bronchitis are 
plausible.  

3.  The veteran's service-connected residuals of right ankle 
injury are manifested by no more than moderate limitation of 
motion of the ankle.

4.  The veteran's chronic bronchitis had been manifested 
throughout the appeal by symptoms which are not more than 
moderately severe and FEV-1 and FEV-1/FVC are not shown to be 
less than 56 to 70 percent predicted and DLCO(SB) is not 
shown to be less than 56 to 65 percent of predicted.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to increased ratings for 
residuals of a right ankle injury and chronic bronchitis are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Part 4, Diagnostic Code 5271 (1998).  

3.  The criteria for an evaluation of 30 percent for chronic 
bronchitis from December 30, 1991, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 
Part 4, Diagnostic Code 6600, prior to and from October 7, 
1996, (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded 
multiple VA examinations and treatment records have been 
obtained.  He has been afforded a personal hearing.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claims, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Right Ankle

The report of an August 1993 VA orthopedic examination 
reflects that the veteran reported that when he stood 10 to 
12 hours per day at work, he experienced significant ankle 
discomfort, laterally.  He was able to walk without much 
discomfort but had significant problems when he attempted to 
run.  On examination the veteran had 15 degrees of 
dorsiflexion and 25 degrees of plantar flexion with 
approximately 5 degrees of eversion and 2 degrees of 
inversion.  There was an 8-centimeter posterolateral incision 
over the posterior aspect that was well healed and benign.  
It was nontender.  X-rays revealed an intact mortis.  The 
assessment included that the veteran appeared to have chronic 
lateral ankle pain secondary to ankle sprain and he did not 
have any significant ankle instability.  There was peroneal 
tendinitis with probable symptoms secondary to chronic ankle 
sprain.  

During a personal hearing in March 1994 the veteran testified 
that he wore an ankle brace and high-cut boots to give his 
ankle better support.  He indicated that he was receiving 
therapy and that he restricted his activities to exclude 
running.  The record reflects that the veteran has been seen 
both privately and at VA facilities regarding complaints of 
right ankle pain.  

The report of a December 1995 VA orthopedic examination 
reflects that the veteran's right ankle did not appear to be 
swollen.  Ankle dorsiflexion was accomplished to 10 degrees 
and plantar flexion was to 45 degrees.  There was slightly 
limited inversion of the right ankle.  The impression 
included that the veteran had no symptoms of instability and 
had good stability with low-grade achiness.  

The report of a February 1997 VA orthopedic examination 
reflects that the veteran wore a splint for his ankle.  On 
examination range of motion was from 10 degrees' dorsiflexion 
to 25 degrees of plantar flexion.  There was no instability 
and gait and station were normal.  X-rays revealed no 
degenerative changes.  The diagnoses included status post 
right ankle injury with peroneal tendonitis with no 
complaints of functional loss due to pain although there was 
discomfort when the veteran was not using his brace.

The report of a March 1998 VA orthopedic examination reflects 
that the veteran wore a supportive brace.  He did not 
describe any specific functional limitations.  He was able to 
walk on his toes and heels unassisted.  There was moderate 
tenderness to palpation on the lateral aspect of the hindfoot 
distal to the lateral malleolus.  Strength was 5/5 and range 
of motion was slightly limited when compared to the left 
side.  Plantar flexion was 10 degrees short of that achieved 
on the left side and dorsiflexion was 15 degrees which was 
very similar to the left ankle.  The impression included 
posterolateral ankle discomfort.  The veteran's ankle did not 
seem to be unstable and the examiner did not expect the 
veteran to have any specific functional limitations regarding 
his right ankle although high-impact sporting activities 
requiring cutting or pivoting could cause exacerbation of 
pain symptoms and long periods of standing or walking would 
exacerbate his posterolateral tenderness.

The veteran's service-connected residuals of a right ankle 
injury have been evaluated under the provisions of Diagnostic 
Code 5271 of the Rating Schedule.  Diagnostic Code 5271 
provides that moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  Marked limitation of 
motion of the ankle warrants a 20 percent evaluation.

Normal range of motion of the ankle is from 20 degrees' 
dorsiflexion to 45 degrees' plantar flexion.  38 C.F.R. 
§ 4.71 Plate II (1998).  The present level of disability is 
of primary importance in evaluating the veteran's residuals 
of right ankle injury.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  There is no competent medical evidence of record, 
even with consideration of the veteran's reported pain or 
fatigue and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), that the veteran 
experiences more than moderate limitation of motion of the 
right ankle.  Rather, the competent medical evidence supports 
a finding that the veteran does not experience more than 
moderate limitation of motion of the right ankle and that 
there are no specific functional limitations regarding the 
right ankle.  Therefore, a preponderance of the evidence is 
against an evaluation greater than the 10 percent that has 
been assigned because a preponderance of the evidence 
supports a finding that the veteran does not experience more 
than moderate limitation of the right ankle.  

Further, the scar has been described as nontender and there 
is no competent medical evidence that would support a 
separate evaluation for the scar.  38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1998); Esteban v. Brown, 6 
Vet. App. 259 (1994).

Bronchitis

The report of a February 1992 VA pulmonary examination 
reflects that the veteran's lungs were clear.  A report of 
pulmonary function testing reflects that FEV-1 was 85 percent 
of predicted and FEV-1/FVC was 71 percent of predicted.  
DL(SB) was 128 percent of predicted.  The impression was 
moderate airway obstruction with DLCO being normal.  The 
diagnoses included chronic bronchitis.  

The report of an October 1997 VA examination reflects that 
the veteran reported chronic symptoms of asthma.  He reported 
no problem with weight loss and was not dyspneic in 
activities of daily living.  On examination the lungs were 
clear.  A pulmonary function testing report reflects that 
FEV-1 was 90 percent of predicted and FEV-1/FVC was 77 
percent of predicted.  The assessment was that it was 
difficult to differentiate the veteran's bronchitis symptoms 
from that of his asthma.  He currently had 3 to 4 episodes of 
upper respiratory tract infections or bronchitis that would 
flare his asthma condition requiring treatment with 
Prednisone and probably unnecessarily antibiotics.  An 
addendum reflects that pulmonary function testing showed 
evidence of small airway obstructive disease consistent with 
asthma.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of pulmonary disorders was changed, 
effective October 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), it was held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  See DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  
However, in Rhodan v. West, 12 Vet. App. 55 (1998), it was 
held that the new rating criteria could not have retroactive 
application.  Therefore, in this case, the Board has 
evaluated the veteran's service-connected chronic bronchitis 
under the old criteria both prior to and from October 7, 
1996, and under the new criteria as well from October 7, 
1996.  Further, since this is an initial rating, the rule 
from Francisco that the present level of disability is of 
primary importance is not applicable.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125.

The veteran's chronic bronchitis has been rated as 10 percent 
disabling under Diagnostic Code 6600.  Prior to October 7, 
1996, Diagnostic Code 6600 provided that a 10 percent 
evaluation would be assigned for moderate bronchitis 
manifested by considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  A 
30 percent evaluation would be assigned for moderately severe 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout chest, and beginning chronic 
airway obstruction.  A 60 percent evaluation would be 
assigned for severe bronchitis with severe productive cough 
and dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  From October 7, 
1996, Diagnostic Code 6600 provides that a 30 percent 
evaluation will be assigned where FEV-1 is 56 to 70 percent 
of predicted, or FEV-1/FVC is 56 to 70 percent of predicted, 
or DLCO(SB) is 56 to 65 percent of predicted.  A 60 percent 
evaluation will be assigned where a FEV-1 is 40 to 55 percent 
of predicted, or FEV-1/FVC is 40 to 55 percent of predicted, 
or DLCO(SB) is 40 to 55 percent of predicted, or maximum 
oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  

With consideration of the veteran's reported expectoration 
and dyspnea on exercise with pulmonary function testing 
revealing beginning chronic airway obstruction, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the symptoms associated with the veteran's 
service-connected chronic bronchitis more nearly approximate 
the criteria required for a 30 percent evaluation for 
moderately severe chronic bronchitis in effect prior to 
October 7, 1996.  Further, the record reflects that the 
veteran's service-connected chronic bronchitis has resulted 
in beginning chronic airway obstruction throughout the appeal 
period and the veteran has reported considerable dyspnea on 
exercise and expectoration throughout the appeal period.  
Therefore, in resolving all doubt in the veteran's behalf, a 
30 percent evaluation from the date of initial grant of 
service connection is warranted for chronic bronchitis.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.  

However, there is no competent medical evidence that reflects 
that the veteran's symptoms related to chronic bronchitis met 
or approximated the criteria for a 60 percent evaluation 
under the criterion in effect either prior to or from 
October 7, 1996.  Rather, the competent medical evidence 
supports a finding that the veteran did not meet the criteria 
for an evaluation for severe bronchitis prior to October 7, 
1996, and that he does not meet any of the criteria for an 
evaluation greater than 30 percent from October 7, 1996.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 30 percent granted herein.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased rating for residuals of a right ankle injury is 
denied.  

An increased rating of 30 percent for chronic bronchitis from 
December 30, 1991, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

